Citation Nr: 0524974	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-14 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.   

The Board notes that in a May 2005 statement, the veteran's 
representative suggested that a remand may be in order; 
however, in light of the fact that the Board herein grants 
the benefits sought on appeal in full, a remand is not 
necessary.


FINDINGS OF FACT

1.  The veteran has right ear hearing loss that is 
etiologically related to noise exposure during active 
military service.

2.  The veteran is not entitled to the presumption of 
soundness regarding left ear hearing loss and such pre-
existed his entry into military service.

3.  The veteran's left ear hearing loss permanently increased 
in severity during his military service as a result of noise 
exposure.  

4.  Tinnitus resulted from the veteran's service-connected 
bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Left ear hearing loss was aggravated by military service.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004).

3.  Tinnitus is proximately due to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  As the Board's decision herein constitutes 
a complete grant of the benefits sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations.

The veteran claims entitlement to service connection for a 
bilateral hearing loss disability and tinnitus.  He argues 
that he received in-service treatment for ear complaints and 
was exposed to noise associated with his military service, to 
include an ammunitions dump explosion.  The veteran contends 
that, as a result of in-service noise exposure, he currently 
has bilateral hearing loss and tinnitus, and, therefore, 
service connection is warranted for such disabilities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2004).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

The Board initially observes that the veteran has stated that 
he was exposed to noise associated with gunfire and an 
explosion of an ammunition dump while serving in the 
military.  Although the veteran's service medical records do 
not contain any documentation as to noise exposure, the 
veteran is competent to describe the nature and extent of his 
in-service noise exposure, see 38 C.F.R. § 3.159(a)(2) 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and 
his contentions are fully consistent with his service in 
Vietnam and the receipt of the Marksman Badge (Rifle M-14), 
as reflected on his Report of Separation from the Armed 
Forces of the United States form (DD 214 form).   

The veteran's service medical records reflect that, on his 
entrance examination in September 1966, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10

5
LEFT
0
0
5

40

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the veteran's entrance 
audiological evaluation was conducted in September 1966, the 
Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20

10
LEFT
15
10
15

45

Such records also reflect that, in July 1967, the veteran had 
a left ear infection and was treated for tonsillitis numerous 
times throughout his military service.

At the veteran's separation examination in June 1968, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

10
LEFT
5
5
10

40

Post-service records show that, in October 1996, the veteran 
complained of intermittent, bilateral ear pain.  Audiometrics 
showed surprisingly good hearing in the right ear.  In the 
left ear, the veteran had a high frequency drop starting at 
about 1000 Hertz, going down to 80 decibels at 4000 Hertz.  
Discrimination on the left was 88 percent and, on the right, 
it was 100 percent. Asymmetric high frequency, neurosensory 
hearing loss was diagnosed.  In December 1996, the veteran's 
private physician stated that, in regard to his left ear 
hearing loss, it had been a slowly progressive loss.  
Audiometric evaluation from December 1996 reflects similar 
results as the October 1996 evaluation.

In September 2000, the veteran was seen at the Sioux Falls VA 
Medical Center for an audiology assessment.  He reported 
noise exposure, to include gunfire and ammunition, during his 
military service, as well as some occupational noise exposure 
in his 12 years as a farmer.  The veteran also complained of 
occasional tinnitus in both ears.  He reported chronic ear 
infections as a child and stated that he saw a physician in 
the early 1980's, who indicated that the eardrum was 
retracted due to severe childhood ear infections.  The 
veteran reported extreme sensitivity with the right ear.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
35
60
LEFT
10
15
70

80

Pure tone thresholds averaged a 42.5 decibel loss in the 
right ear and a 55 decibel loss in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and 76 percent in the left ear.  The veteran 
was diagnosed with mild to severe mixed loss in the right ear 
and mild to severe sensorineural loss in the left ear.  Word 
recognition scores were excellent in the right ear and mildly 
impaired in the left ear.  

At the veteran's December 2001 VA examination, the examiner 
noted that the claims file and medical records were reviewed.  
The examiner observed that the veteran's induction 
examination in September 1966 and his June 1968 separation 
examination showed normal hearing in the right ear and normal 
sloping to a mild loss of 40 decibels at 4000 Hertz.  The 
veteran complained of a bilateral hearing loss.  He reported 
military noise exposure from an ammunition explosion less 
than 300 yards away without hearing protection.  The veteran 
worked in communications, specifically radio and telephones, 
while in the military.  Post-military noise exposure included 
10 to 12 years of farming, where he used cotton for hearing 
protection.  The veteran reported chronic childhood ear 
infections of the right ear.  He stated that his ears had 
always been "sensitive."  The veteran also complained of 
occasional tinnitus in both ears, which he described as a 
"swarm of locusts."  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
55
LEFT
15
15
70
75
70

Pure tone thresholds averaged a 41 decibel loss in the right 
ear and a 58 decibel loss in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 80 percent in the left ear.  The examiner 
diagnosed mild to moderately severe mixed loss in the right 
ear and normal to severe sensorineural loss in the left ear.  
Word recognition scores were excellent in the right ear and 
mildly impaired in the left ear.  The examiner opined that it 
was less than likely that the veteran's current hearing loss 
was a result of military service.  The veteran had a pre-
existing hearing loss in the left ear at 4000 Hertz upon 
induction and continued to show no change upon separation in 
June 1968.  The examiner stated that hearing loss was pre-
existing and exhibited no change during military service.  
The examiner also opined that tinnitus was less than likely a 
result of military noise exposure.  Tinnitus in the right ear 
could be related to middle ear dysfunction and tinnitus in 
the left ear may be a result of a high-frequency 
sensorineural loss which had progressively worsened after 
military service. 

In April 2002, Dr. H., a private physician, stated that the 
veteran had fluid behind his right ear drum, which should 
clear with time, and such was not related to his difficulty 
with hearing and time in the military.  The veteran also had 
sensorineural hearing loss in the left ear, consistent with 
history of noise exposure.  Dr. H. stated that such could 
have been partly as a result of the veteran's noise exposure 
during military service.  It was not uncommon for hearing 
loss due to noise exposure to become a significant problem 
many years after exposure to the noise has ceased.  Dr. H. 
indicated that, if the veteran had other experiences where he 
had been exposed to a lot of noise over the years, unrelated 
to his military service, such could also play a role in 
causing hearing loss.  In summary, Dr. H. stated that the 
veteran had hearing loss in both ears, worse in the left, 
possibly consistent with noise exposure, but the exact source 
of the noise remained uncertain.  

As a result of the conflicting opinions by the December 2001 
VA examiner and by Dr. H. in April 2002, the Board obtained 
an independent medical opinion in March 2005.  Such shows 
that the physician reviewed the claims file prior to offering 
his opinion.  With regard to the veteran's left ear, he had a 
documented hearing loss at the time of induction.  It was the 
physician's opinion that, given the veteran's age and 
exposure to noise while on active duty, his increased hearing 
loss was due to the noise exposure and associated acoustic 
trauma.  Regarding the veteran's right ear, the physician 
stated that the acoustic trauma in the ear is a result of 
noise exposure incurred while on active duty.

With regard to the veteran's complaint of tinnitus, the 
physician observed that the December 1996 examination 
demonstrated a low frequency conductive component with a 
normal bone line in the right ear, which is not service 
related.  However, from 1000 Hertz and above, the audiograms 
were identical, showing a moderate to severe, sloping high 
frequency sensorineural hearing loss.  The physician stated 
that this type of loss is due to acoustic trauma equally 
inflicted to both ears and gives rise to tinnitus.  
Furthermore, the physician indicated that, following 
protracted noise trauma, the severity of the hearing loss may 
not manifest itself for years after the insult.  

A.	Right Ear Hearing Loss

The Board initially notes that the audiological evaluations 
of record clearly demonstrate current right ear hearing loss 
as defined by 38 C.F.R. § 3.385.  Additionally, as indicated 
previously, the Board finds that the veteran had in-service 
noise exposure.  Regarding a nexus opinion, the March 2005 
independent medical examiner opined that the acoustic trauma 
in the right ear was a result of noise exposure incurred 
while on active duty.

Therefore, the Board finds that the veteran's current right 
ear hearing loss is related to noise exposure during his 
active military service.  As a result, service connection for 
such disability is warranted.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

B.	Left Ear Hearing Loss

With regard to the veteran's left ear hearing loss, the 
presumption of soundness does not apply because, upon 
clinical evaluation at his September 1966 entrance 
examination, he had a mild loss of 40 decibels at 4000 Hertz.  
As such, the veteran's left ear hearing difficulties pre-
existed his entrance to military service.  38 U.S.C.A. 1111 
(West 2002); 38 C.F.R. 3.304 (2004).  

Therefore, the remaining inquiry is whether the presumption 
of aggravation has been rebutted under the provisions of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In this regard, 
the Board notes that the veteran had in-service noise 
exposure and, at his June 1968 separation examination, he 
continued to have a mild loss of 40 decibels at 4000 Hertz.  
Moreover, the March 2005 independent medical examiner opined 
that the veteran's increased hearing loss was due to the 
noise exposure and associated acoustic trauma during his 
military service.  

Therefore, the Board finds that the veteran's left ear 
hearing loss was aggravated by his military service.  As a 
result, service connection for such disability is warranted.  
38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306 (2004).  

C.	Tinnitus

The Board finds that the veteran is competent to testify 
regarding his tinnitus symptomatology and its onset.  See 
Espiritu, supra.  Furthermore, the March 2005 independent 
medical examiner opined that the type of the veteran's 
hearing loss, which was due to acoustic trauma equally 
inflicted to both ears, gave rise to tinnitus.  

As the Board herein granted service connection for a 
bilateral hearing loss disability, the veteran is entitled to 
service connection for tinnitus as such is proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


